Exhibit 32.1 CERTIFICATION OF PRINCIPALEXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying quarterly report on Form 10-Q of Iconic Brands, Inc. for the quarter ending June 30, 2010, I, Richard DeCicco,Principal Executive Officer of Iconic Brands, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly report of Form 10-Q for the quarter ending June 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly report of Form 10-Q for the quarter ending June 30, 2010, fairly represents in all material respects, the financial condition and results of operations of Iconic Brands, Inc. Date: August16, 2010 Inconic Brands, Inc. /s/ Richard DeCicco Richard DeCicco President, Principal Executive Officer
